Exhibit 10.1

 

AMENDMENT AND RESTATED LEASE AGREEMENT

 

THIS LEASE AMENDMENT (the “Amendment”) made this 5th day of April, 2005, between
Penn National Gaming, Inc., a Pennsylvania corporation, hereinafter called
“Tenant”, having its principal place of business at 825 Berkshire Blvd., Suite
200 and Wyomissing Professional Center III, Limited Partnership, a Pennsylvania
limited partnership, hereinafter called “Landlord”, having its principal place
of business at 825 Berkshire Blvd. Suite 203 Wyomissing, Pennsylvania 19610.

 

WITNESSETH:

 

The Tenant and the Landlord have executed a Lease Agreement which includes
Exhibits “A” and “B”, and Lease Amendments, relating to Leased Premises located
at 825 Berkshire Blvd., Suite 200, Wyomissing, Pennsylvania 19610.

 

NOW, THEREFORE, INTENDING TO BE LEGALLY BOUND HEREBY and in consideration of the
mutual covenants set forth herein, the Landlord, and Tenant agree as follows:

 

1.               Incorporation.  The recitals set forth above are incorporated
herein by reference.

 

2.               Amendment.  This Amendment is an amendment to and shall be
deemed an integral part of the Lease except to the extent to which the
provisions of this Amendment modify the provisions of the Lease.  The provisions
of the Lease shall remain in full force and effect.

 

3.               Defined Terms.  All capitalized terms used in this Amendment
without definition which are defined in the Lease shall have the meanings set
forth in the Lease.

 

4.               Leased Premises.  The amended Leased Premises shall be restated
to be 10,145 square feet of rentable and 9,058 square feet of usable floor area.

 

5.               Fixed Annual Minimum Rent:  The Annual Minimum Rent for the
Extension Period, as defined in Section 7 below, shall be as shown on attached
Schedule “A6-1”.

 

6.               Effective Date.  The effective date for Tenant’s increased
space and rental payments shall be April 1, 2005.

 

7.               Term of Lease.  The Lease shall be extended for an additional
period of seven (7) years beginning on April 1, 2005 and ending on March 31,
2012 (the “Extension Period”).

 

8.               Construction of Improvements and Reimbursement of Costs
Incurred.  Tenant shall contract with Landlord’s contractor for the construction
of improvements to the Leased Premises. All such work shall be bid and performed
by Landlord’s contractor on an open book basis and billed at the rate of the
subcontractor’s or supplier’s cost plus a total of 15% for construction
management fee, overhead, and builder’s profit

 

--------------------------------------------------------------------------------


 

and be subject to the approval of a budget prior to the commencement of any
work. In the first draw request submitted for the improvements, Tenant shall
reimburse Landlord the amount of $123,563.69 for third-party architectural,
engineering and related costs previously incurred in designing alternate space
in a to-be-built adjacent attached building previously considered by Tenant.

 

9.               Binding effect.  This Amendment shall be binding upon, and
shall inure to the benefit of Landlord and Tenant and their respective
successors and assigns.

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, Landlord and
Tenant have caused this Amendment of Lease Terms to be duly executed this 5th
day of April, 2005.

 

THIS LEASE MUST BE EXECUTED FOR TENANT, IF A CORPORATION, BY THE PRESIDENT OR
VICE PRESIDENT AND ATTESTED BY THE SECRETARY OR ASSISTANT SECRETARY, UNLESS THE
BY-LAWS OR A RESOLUTION OF THE BOARD OF DIRECTORS SHALL OTHERWISE PROVIDE, IN
WHICH EVENT A CERTIFIED COPY OF THE BY-LAWS OR RESOLUTION, AS THE CASE MAY BE,
MUST BE FURNISHED TO LANDLORD.

 

 

 

LANDLORD:

 

 

 

 

 

Wyomissing Professional Center II,
Limited Partnership, a Pennsylvania limited
partnership, by its General Partner, Wyomissing
Professional Center II, Inc.

 

 

 

 

 

By:

/s/ Stephen J. Najarian

 

 

 

 

Stephen J. Najarian, President

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

Penn National Gaming, Inc., a Pennsylvania
corporation

 

 

 

WITNESS:

 

 

 

 

 

By:

/s/ Susan M. Montgomery

 

 

By: 

/s/ Robert S. Ippolito

 

 

 

 

Name:

Susan M. Montgomery

 

 

Name: 

Robert S. Ippolito

 

 

 

 

 

 

Title: 

Vice President, Secretary and Treasurer

 

 

--------------------------------------------------------------------------------


 


SCHEDULE “A6-1”


 


ANNUAL MINIMUM RENT – EXTENSION PERIOD


 

Square Feet (SF):

 

10,145

 

Minimum Rent per SF Yr 1:

 

$

13.50

 

Annual Escalation:

 

3.0

%

 

 

 

 

 

 

 

 

 

 

 

Annual Rent

 

 

 

Lease

 

Rentable

 

Minimum

 

Monthly

 

(the "Annual

 

Period

 

Year

 

SF

 

Rent per SF

 

Min Rent

 

Minimum Rent")

 

4/1/05-3/31/06

 

11

 

10,145

 

$

13.50

 

$

11,413.13

 

$

136,957.50

 

4/1/06-3/31/07

 

12

 

10,145

 

$

13.91

 

$

11,755.52

 

$

141,066.23

 

4/1/07-3/31/08

 

13

 

10,145

 

$

14.32

 

$

12,108.18

 

$

145,298.21

 

4/1/08-3/31/09

 

14

 

10,145

 

$

14.75

 

$

12,471.43

 

$

149,657.16

 

4/1/09-3/31/10

 

15

 

10,145

 

$

15.19

 

$

12,845.57

 

$

154,146.87

 

4/1/10-3/31/11

 

16

 

10,145

 

$

15.65

 

$

13,230.94

 

$

158,771.28

 

4/1/11-3/31/12

 

17

 

10,145

 

$

16.12

 

$

13,627.87

 

$

163,534.42

 

 

--------------------------------------------------------------------------------